Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
	Claims 1, 9, 11, 22, 25 and 32-39 are pending and under examination. 
Withdrawn Rejection
	In view of Applicant’s arguments, the 35 USC 103(a) rejection over Hollander et al. is hereby withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 11, 22, 25 and 32-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollander et al. (U.S. 20100009349, published 01/14/2010, of record dated 04/08/2016) in view of Vera Hollander et al. (US2010/0255524A1, published 10/07/2010, of record dated 03/07/2022).
With respect to claims 1, 9, 22, and 25, Hollander teaches a composition of 1-100% of a polyol (α1) and 0-99% (α2) of an additive, where the additive is an organic solvent and where the total of components (α1) and (α2) amounts to 100% by weight (see abstract, paras. [0027]-[0029], [0040]-[0041]), and claims 1 and 9). Hollander teaches the component (α1) can be about 80% and the organic solvent (α2) can be about 20% (see abstract, paras. [0027]-[0029], [0040]-[0043]). Hollander teaches the composition of one polyol and, if appropriate, the at least one additive organic solvent (see para. [0125]). Hollander teaches a composition of 75% 1,2 propanediol and 25% N,N-diethylacetamide, which is an organic solvent, by volume is suitable (see paras. [0040]-[0043]). Hollander teaches that N,N-diethylacetamide or acetone is interchangeable as a solvent with 1-methoxy-2-propanol (another name for propylene glycol methyl ether) (see para. [0041]). Hollander teaches a composition of polyol and additive solvent which contributes to achieving the objects mentioned at the outset is a method of treating a biological sample (see paras. [0024]-[0029]; and [0098]-[0100]). Hollander teaches a method of stabilizing a biological sample (see paras. [0019]-[0020]). Hollander teaches the biological sample is RNA (see paras. [0031] and [0054] and Figs. 8-9).
Hollander does not explicitly teach a composition of about or at 80% 1,2 propanediol and about or at 20% propylene glycol methyl ether (1-methoxy-2-propanol).
Vera Hollander teaches a composition for stabilizing a biological sample (see abstract). Vera Hollander teaches RNA is analyzed (see para. [0093] and Table 6). Further, Table 6 (page 9) teaches a composition of 1,2-propanediol and N,N,diethylacetamide for RNA yield. Table 6-continued also teaches (page 10) a composition of N,N,diethylacetamide and 1-methoxy-2-propanol for RNA yields.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined 1,2 propanediol as taught by Hollander with 1-methoxy-2-propanol as taught by Vera Hollander in a composition for treating RNA samples because Hollander teaches a composition of 1,2 propanediol and N,N-diethylacetamide and Hollander and Vera Hollander both establish propylene glycol methyl ether (1-methoxy-2-propanol) and N,N-diethylacetamide are art recognized organic solvents that are interchangeable in treating RNA samples. In particular, Vera Hollander discloses in Table 6-continued that propylene glycol methyl ether (1-methoxy-2-propanol) and N,N-diethylacetamide are recognized organic solvents in measuring RNA yields, as 1-methoxy-2-propanol and N,N-diethylacetamide are used in similar manners and percentages (see Table 6-continued). Since the prior art references recognize that these organic solvents are suitable, interchangeable and achievable with RNA samples, it would be obvious for the person to substitute one for another in RNA analysis.
Since Hollander teaches the percentages of 1,2 propanediol and additive solvent ranges overlap with the claimed percentages, a prima facie case of obviousness exists.  See MPEP 2144.05. It would have been obvious to have adjusted and used the composition of 80% 1,2 propanediol and 20% propylene glycol methyl ether by total volume because Hollander teaches that the composition is by simply mixing 1,2 propanediol and an additive solvent and teaches a composition of 75% 1,2 propanediol and 25% N,N-diethylacetamide. Moreover, Hollander recognizes that the composition is 100% of polyol and the organic solvent wherein 1,2 propanediol and the additive solvent are adjustable in the composition for stabilization of samples. Therefore, it would have been obvious to have adjusted the 1,2 propanediol (polyol) and additive solvent as claimed because Hollander teaches that the wide range of ratios of polyol and additive solvent are achievable in treating the biological sample.
The person of ordinary skill in the art would have a reasonable expectation of success in adjusting the percentage of 1,2 propanediol and propylene glycol methyl ether because Hollander and Vera Hollander disclose the composition is adjustable and teaches propyleneglycol methyl ether and N,N-diethylacetamide are art recognized organic solvents that are suitable and achievable with RNA analysis.
Regarding claim 11, Hollander does not explicit teach the claimed pH range of the composition; however, since all components of the composition of Hollander have pH values within the range of 3-8 and Hollander does not teach adjusting the pH, it would have been obvious that the composition above would have a pH range of about 3 to about 8. 
Regarding claims 32-35, see above for decolorizing formulation comprising about 80% of 1,2-propanediol and about 20% of propylene glycol methyl ether. Hollander teaches reagents for analyzing biomolecules are dyes and colorants, which are naturally act as counterstains (see paras. [0098]-[0101], claim 9).
Claims 1, 9, 11, 22, 25 and 32-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hollander et al. (U.S. 20100009349, published 01/14/2010, of record dated 04/08/2016) in view of Vera Hollander et al. (US2010/0255524A1, published 10/07/2010, of record dated 03/07/2022) and Farrell et al. (US20070172911, of record dated 07/14/2021). 
Hollander et al. and Vera Hollander et al. have been discussed in the above rejection. Further, Hollander teaches tissue and stained on the slide with hematoxylin-eosin (see para. [0128]). Vera Hollander teaches tissue and stained with hematoxylin-eosin on the microscope slide by the usual methods (see para. [0130]). 
However, Hollander et al. and Vera Hollander et al. do not explicitly teach the composition is disposed on a microscope slide (claim 36).
Farrell teaches a biological sample on a microscope slide (see paras. [0008] and [0053]-[0054]). Farrell teaches contacting the sample (tissue) with a lipid compound composition on a microscope slide wherein the composition is polyether (see para. [0018]-[0020]). Farrell teaches solvent is propylene glycol compounds (see paras. [0019], [0064] and [0067]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have used the composition of about or at 80% 1,2 propanediol and about or at 20% propyleneglycol methyl ether of Hollander et al. and Vera Hollander et al. on a microscope slide because Hollander et al., Vera Hollander et al., and Farrell teach that tissue stained is on a microscope slide to be observed under light microscope. The person would have a reasonable expectation of success in depositing the composition of Hollander et al. and Vera Hollander et al. onto a slide because it has been well understood by Hollander et al., Vera Hollander et al., and Farrell to use the microscope slide for observation under the light microscope. 
Regarding claim 11, Hollander does not explicit teach the claimed pH range of the composition; however, since all components of the composition of Hollander have pH values within the range of 3-8 and Hollander does not teach adjusting the pH, it would have been obvious that the composition above would have a pH range of about 3 to about 8. 
Regarding claims 32-35, see above for decolorizing formulation comprising about 80% of 1,2-propanediol and about 20% of propylene glycol methyl ether. Hollander teaches reagents for analyzing biomolecules are dyes and colorants, which are naturally act as counterstains (see paras. [0098]-[0101], claim 9).
Regarding claims 36-39, see above rejection of Hollander et al. and Vera Hollander et al. for composition of 80% 1,2 propanediol and 20% propyleneglycol methyl ether (1-methoxy-2-propanol).
Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered. The arguments are found persuasive over the 103(a) rejection in view of Hollander. However the rejection over Hollander is hereby withdrawn but certain arguments related to Hollander will be addressed below.
Applicant's arguments under 103(a) over Hollander in view of Vera Hollander have been fully considered but they are not persuasive. 
Applicant argues on pgs. 6-7 of the Remarks that Hollander provides an expansive disclosure of polyols. Hollander provides no guidance to the skilled artisan as to how to select any one particular polyol for use in a composition from the thousands of polyols contemplated. Hollander recites a list of over a hundred “particularly suitable” polyols at paragraph [0038]. While Hollander does disclose 1-2,propandiol, this specific polyol is buried in the listing of the “particularly suitable” polyols (at [0038]). Nor does Hollander provide any guidance to select any specific optional additive. No guidance is provided by Hollander to select any specific class of additive. Applicant argues on pg. 9 that Hollander never teaches or suggests the use of proplyeneglycol methyl ether (“1-methoxy-2-proanol”) in combination with any polyol, and certainly never with 1,2-propanediol. Applicant argues on pg. 10 that Hollander simply recites hundreds of different polyols in a first laundry list and separately 50 different non-polyol solvent additives in a second laundry list without providing any guidance in selecting any particular polyol for use in a composition with any specific non-polyol solvent additive.
Applicant further argues on pg. 16 that none of the enumerated examples of Vera Hollander teach or suggest to skilled artisan that N,N-diethylacetamide is equivalent to 1-methoxy-2-propanol; or that N,N-diethylacetamide may be substituted for 1-methoxy-2-propanol. Rather, the disclosures of Vera Hollander at most suggest that N,N-diethylacetamide is suitable for combination with either 1,2-propanediol or 1-methoxy-2-propanol in the disclosed amounts; not that N,N-diethylacetamide may be substituted for 1-methoxy-2-propanol. Accordingly, Vera Hollander does not establish that N,N-diethylacetamide and 1-methoxy-2-propanol are art recognized equivalents. Applicant further argues that N,N-diethylacetamide is polar aprotic solvent while propyleneglycol methyl ether (1-methoxy-2-propanol) is a polar protic solvent.
The arguments are not found persuasive for the following reasons. 
With regarding to 1,2-propanediol, although paragraph [0038] discloses a list of polyols and 1,2-propanediol is a species within the list, paragraph [0043] further discloses a finite number of compositions which are suitable for RNA analysis. More specifically, throughout para. [0043], suitable compositions for RNA analysis having 75% 1,2-propanediol are explicitly described. Paragraph [0043] does disclose other suitable polyols in the compositions, but Hollander repeatedly described in the same paragraph the use of 1,2-propanediol in different compositions as suitable compositions. As stated above, Hollander not only discloses 1,2 propanediol but also described the amount of volume of 1,2 propanediol is used in the composition for RNA analysis. Likewise, Vera Hollander also expressly described compositions of having 1,2-propanediol for RNA analysis (see 6-continued). 
Even though the rejection above is under 35 U.S.C. 103(a), MPEP 2131.02 (II) states that “when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is ‘described’ as that term is used in [pre-AIA ] 35 U.S.C. 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (Emphasis added). As stated above, the listing did not negate the fact that the compound claimed was specifically taught. In this case, Hollander and Vera Hollander both specifically described 1,2-propanediol in a composition for RNA analysis.
With regard to arguments of combining 1,2-propanediol + 1-methoxy-2-propanol (i.e., propyleneglycol methyl ether), MPEP 2143 states “Obvious to try” rationale from choosing a finite number of identified, predictable solutions, with a reasonable expectation of success may support a conclusion of obviousness. In this case, the composition of 1,2-propanediol and N,N-diethylacetamide has been described by Hollander and Vera Hollander to be suitable for RNA analysis. Although Vera Hollander teaches the effect of N,N-diethylacetamide in a composition for RNA yield, the reference further identified in Table 6-continued (page 10) that 1-methoxy-2-propanol and N,N-diethylacetamide are recognized additives in a composition that produce similar RNA qualities (OD260/OD280) and yields. In particular, Table 6-continued (page 10) discloses that when the volume of N,N-diethylacetamide is swapped with the volume of 1-methoxy-2-propanol, the qualities (OD260/OD280) and RNA yields are similar. 25% N,N-diethylacetamide + 75% 1-methoxy-2-propanol and 50% N,N-diethylacetamide + 50% 1-methoxy-2-propanol and 75% N,N-diethylacetamide + 25% 1-methoxy-2-propanol have produced similar results in Table 6-continued. Since the prior art reference recognizes that when the volumes of 1-methoxy-2-propanol and N,N-diethylacetamide can be swapped in a composition to produce achievable and similar results for RNA analysis. It would have been obvious to the artisan to have substituted N,N-diethylacetamide with 1-methoxy-2-propanol to produce the composition of 1,2 propanediol + 1-methoxy-2-propanol for achievable RNA analysis because N,N-diethylacetamide and 1-methoxy-2-propanol are both art-recognized solvents for RNA analysis as taught by Hollander (see para. [0041]) and Vera Hollander (see Table 6-continued). Further, Vera Hollander describes producing similar results for RNA analysis in volume substitutions between N,N-diethylacetamide and 1-methoxy-2-propanol. 
Upon careful consideration of the arguments, Applicant has not provided evidence in the arguments to the properties of the claimed composition to overcome the obviousness rejection. For the reasons above, the rejections are maintained under 35 U.S.C. 103(a).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1678           



/SHAFIQUL HAQ/Primary Examiner, Art Unit 1678